Citation Nr: 1759604	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Propriety of the reduction in evaluation from 20 percent to 10 percent for degenerative joint disease of the lumbar spine as of May 1, 2013, to include whether an increased evaluation is warranted.

2. Propriety of the reduction in evaluation from 20 percent to 10 percent for chronic left shoulder sprain with mild degenerative changes as of May 1, 2013, to include whether an increased evaluation is warranted.

3. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

4. Entitlement to an evaluation in excess of 10 percent for chronic right wrist sprain.

5. Entitlement to an evaluation in excess of 10 percent for left ankle arthroplasty.

6. Entitlement to an evaluation in excess of 10 percent for right ankle arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May to August 1981, in January 1995, and from March to May 2003, and from December 2003 to March 2005.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of November 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a September 2015 hearing.  A transcript of the hearing is of record.  The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This case was previously before the Board in March 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required to ensure VA's complete compliance with the duty to assist the Veteran in the development of his claim.  In the March 2016 remand, the Board instructed that the Veteran be provided a VA examination to address the severity of his service-connected cervical and lumbar spine, left shoulder, right wrist, and bilateral ankle disabilities.  While a VA examination was conducted in June 2016, this examination is now inadequate for rating purposes given a recent decision of the U.S. Court of Appeals for Veterans Claims (Court). 

The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The requirements of Correia also apply in cases where ratings are not predicated on limitation of motion of the affected part.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 351 (2016).  The June 2016 VA examination reports do not include any section for specifying ranges of motion as demonstrated on active and/or passive testing, on weight-bearing, or with range of motion measurements of the opposite undamaged joint, where applicable.  Therefore, as the June 2016 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic type examination to address the current severity of his cervical spine, lumbar spine, left shoulder, right wrist, and bilateral ankle disabilities.  The examiner is to be provided access to the records in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  

The examiner must in particular include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and provide range of motion findings for the opposite, undamaged joint as applicable.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale for any opinions expressed must be provided.

2. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


